Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00578-CV

                                    James William MCDERMOTT,
                                               Appellant

                                                    v.

                                         Paty MCDERMOTT,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2022CV00214
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 12, 2022

DISMISSED

           Appellant James William McDermott filed a letter with this court stating “an appeal . . . is

no longer necessary” because the trial court had set aside its take-nothing judgment. We construe

appellant’s letter as a motion to dismiss. See TEX. R. APP. P. 42.1(a)(1). Appellee Paty McDermott

has not opposed the motion. See id. R. 10.3(a). Therefore, we grant the motion and dismiss the

appeal. See id. R. 42.1(a)(1). Costs of the appeal are taxed against appellant. See id. R. 42.1(d).

                                                     PER CURIAM